

Exhibit 10.18
Form of Warrant for Preferred Stock


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.
 
________________________
 
Warrant for the Purchase of Common Stock
of WestMountain Gold, Inc.
 
(Void if not exercised on or before ___________)
 
No.
W-_______                                                                                                Date
of Issuance:  _____________, 2013




FOR VALUE RECEIVED, this Warrant is hereby issued by WestMountain Gold, Inc., a
Colorado corporation (the “Company”), ___________, ________ in the State of
_________, (the “Holder”).  Subject to the provisions of this Warrant
(“Warrant”), the Company hereby grants to Holder the right to purchase ______
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), at an exercise price of USD $1.50 per share (“Exercise Price”) for a
period three years from the date of issuance of this Warrant.


The Holder agrees with the Company that this Warrant is issued, and all the
rights here under shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1. Exercise of Warrant.  Subject to the terms and conditions set forth herein,
the Holder may exercise this Warrant at any time on or after _________ but no
later than the close of business (Pacific Time) on _________ (three years from
the later of July 31, 2013 or date the offering is closed).   The Company shall
have the right to redeem any or all outstanding and unexercised Warrants
evidenced by this Certificate at a redemption price of $0.001 per Warrant upon
fourteen (14) days' written notice in the event (i) a Registration Statement
registering for sale under the Securities Act, the shares of the Company's
Common Stock issuable upon exercise of the Warrant, has been filed with the
Securities and Exchange Commission and is in effect on the date of written
notice and the redemption date contained therein, (ii) there exists on the date
of written notice a public trading market for the Company's Common Stock and
such shares are listed for quotation on the NASDAQ Stock Market, the OTC
Electronic Bulletin Board, or a national exchange, and (iii) the closing price
of the Company's Common Stock has equaled or exceeded 200% of the Exercise
Price, as then in effect, for three (3) or more consecutive Trading Days
immediately preceding the date of such notice.  On each occasion that the
Company elects to exercise its rights of redemption, the Company must mail such
written notice within ten (10) days following the satisfaction of all of the
foregoing conditions.  The holders of the Warrants called for redemption shall
have the right to exercise the Warrants evidenced hereby until the close of
business on the date next preceding the date fixed for redemption.  On or after
the date fixed for redemption, the holder hereof shall have no rights with
respect to this Warrant except the right to receive $0.001 per Warrant upon
surrender of this Certificate.  To exercise this Warrant the Holder shall
present and surrender this Warrant to the Company at its principal office, with
the Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash or by check, payable to the order of
the Company, of the aggregate Exercise Price for the total aggregate number of
securities for which this Warrant is exercised or a cashless exercise at the
sole decision of the Holder.  The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter referred to as the
“Warrant Shares.”
 
 
 

--------------------------------------------------------------------------------

 
Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Warrant Shares issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such securities shall not then
be actually delivered to the Holder; provided, however, that no exercise of this
Warrant shall be effective, and the Company shall have no obligation to issue
any Warrant Shares to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act and applicable state securities laws, including without
limitation representations that the exercising Holder is an “accredited
investor” as defined in Regulation D under the Securities Act and that the
Holder is familiar with the Company and its business and financial condition and
has had an opportunity to ask questions and receive documents relating thereto
to his reasonable satisfaction.
 
2. Reservation of Shares.  The Company will reserve for issuance and delivery
upon exercise of this Warrant the number of Warrant Shares covered by this
Warrant.  All such shares shall be duly authorized and, when issued upon such
exercise, shall be validly issued, fully paid and non-assessable and free of all
preemptive rights.
 
3. Assignment or Loss of Warrant.  This Warrant is fully assignable by the
Holder hereof (subject to compliance with applicable laws and
regulations).  Subject to the transfer restrictions herein (including Section
6), upon surrender of this Warrant to the Company or at the office of its stock
transfer agent, if any, with the Assignment Form, attached hereto as Appendix B,
duly executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.
 
4. Rights of the Holder.  The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.
 
5. Adjustments.
 
(a) Adjustment for Recapitalization.  If the Company shall at any time after the
date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased.  In
either case, the exercise price shall also be proportionately adjusted.
 
(b) Adjustment for Reorganization, Consolidation, Merger, etc.  If at any time
after the date hereof the Company has a Change in Control (as hereafter
defined), the Holder agrees that, either (a) Holder shall exercise its purchase
right under this Warrant and such exercise will be deemed effective immediately
prior to the consummation of such Change in Control, or (b) if the Holder elects
not to exercise the Warrant, this Warrant will not expire upon the consummation
of the Change of Control but shall automatically convert to a warrant to acquire
such securities as Holder would have acquired if the Warrant had been exercised
in its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.
 
 
 

--------------------------------------------------------------------------------

 
(c) Certificate as to Adjustments.  The adjustments provided in this Section 5
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder).  In each case of an adjustment in
the number of shares of Common Stock or other securities receivable on the
exercise of the Warrant, the Company at its expense will promptly compute such
adjustment in accordance with the terms of the Warrant and prepare a certificate
executed by two executive officers of the Company setting forth such adjustment
and showing in detail the facts upon which such adjustment is based.  The
Company will mail a copy of each such certificate to each Holder.
 
(d) Notices of Record Date, etc.  In the event that:
 
(i) the Company shall declare any dividend or other distribution to the holders
of Common Stock, or authorizes the granting to Common Stock holders of any right
to subscribe for, purchase or otherwise acquire any shares of stock of any class
or any other securities; or
 
(ii) the Company has a Change in Control; or
 
(iii) the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right; or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up.  Such
notice shall be mailed at least twenty (20) days prior to the date therein
specified.
 
(e) No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 6 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
(f)           Cash Dividends.  No adjustment pursuant to this Warrant shall be
made in respect of any dividend payable in cash provided that notice of such
dividend has been given in accord with section 5(d) at least fifteen (15) days
prior to the record date for the payment of such dividend.
 
6. Transfer to Comply with the Securities Act.  This Warrant and any Warrant
Shares may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows:  (a) to a person who, in the opinion of counsel to the
Company, is a person to whom this Warrant or the Warrant Shares may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 6 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.
 
 
 

--------------------------------------------------------------------------------

 
7. Registration Rights.
 
(a)           Subject to the various provisions of this paragraph, if at any
time the Company proposes to register any of its Common Stock under the Act in
connection with the public offering of such securities solely for cash on a form
that would also permit the registration of the Common Stock issuable upon
exercise of this Warrant (the "Warrant Stock"), the Company shall promptly give
Warrant holder written notice of such determination, and the Company, subject to
the provisions of this paragraph 7, shall use its best efforts to cause to be
registered under the Act all of the Warrant Stock evidenced by this Certificate.


(b)           In connection with any offering involving an underwriting of
shares being issued by the Company as described in Paragraph 7(a) above, the
Company shall not be required under Paragraph 7(a) hereof to include Holder's
Warrant Stock in such underwriting unless it accepts the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it, and then only in such quantity as will not, in the written opinion of the
underwriters, jeopardize the success of the offering by the Company.  If the
total number of shares of Warrant Stock to be included in such offering is an
amount of securities that the underwriters state in their written opinion
jeopardizes the success of the offering, the Company shall only be required to
include in the offering so many of the shares of Warrant Stock as the
underwriters opine (in writing) will not jeopardize the success of the offering,
subject to the following provisions and exceptions:


(c)           Except as provided in Paragraph 7(d) below, all limitations on the
number of shares of Warrant Stock to be included in the applicable underwriting
shall be pro rata with respect to the number of shares of Warrant Stock reserved
for issuance pursuant to outstanding Warrants of the same class as the Warrants
represented by this Certificate.  If Holder disapproves of the terms of any such
underwriting, it may elect to withdraw therefrom by written notice to the
Company and the underwriter, and any shares excluded or withdrawn from such
underwriting shall be withdrawn from registration.


(d)           Notwithstanding any provision to the contrary elsewhere herein;
(i) if Directors and Officers of the Company elect to include any shares of
Common Stock held by them in any registration effected by the Company as
described in Paragraph 7(a) hereof, then such shares, subject to the
underwriter's opinion and percentage limitations described in Paragraph (d)(ii)
immediately following, shall be considered entitled to  "piggyback registration"
rights under Paragraph 7(c) hereof, and (ii) if the underwriter for an
underwriting contemplated under Paragraph 7(a) hereof determines that marketing
factors permit the registration of securities other than those offered for the
Company's account in such underwriting ("Piggybacked Securities"), the
registration rights granted elsewhere herein to the Holder shall apply to such
number of the registrable securities requested to be registered by such
Directors and Officers.


(e)           In connection with the preparation and filing of the Registration
Statement, the Company agrees to (i) use its best efforts to cause such
Registration Statement to become and remain effective until the Termination
Date; (ii) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective until the Termination Date; (iii) furnish to the Holder such number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act of 1933, as amended (the "Act"), and such
other documents as Holder may reasonably request in order to facilitate the
disposition of the shares of Common Stock; and (iv) use its best efforts to
register and qualify the shares of Common Stock covered by such Registration
Statement under such other securities or Blue Sky laws of such jurisdictions as
shall be identified by the warrant holders for the distribution of the
securities covered by the Registration Statement.


(f)           All expenses incurred in connection with the registration,
offering and distribution of the shares of Common Stock underlying this Warrant
including fees and disbursements of counsel, shall be borne by the Company,
including, without limitation, Securities and Exchange Commission filing fees,
Blue Sky filing fees, printing costs, accounting fees costs, transfer agent
fees, and any other miscellaneous costs and disbursements.  Each Holder
participating in the Registration shall be liable for any and all underwriting
discounts, brokerage commissions or other fees or expenses incurred in
connection with the sale or other disposition by Holder of the shares of Common
Stock covered by the Registration Statement.


 
 

--------------------------------------------------------------------------------

 
(g)           To the extent permitted by law, Holder will indemnify and hold
harmless the Company, and its directors, officers, employees, agents and
representatives, as well as its controlling persons (within the meaning of the
Act) against any losses, claims, damages, liabilities, or expenses, including
without limitation, attorney's fees and disbursements, which arise out of or are
based upon any violation by Holder of the Act or under the Securities Exchange
Act of 1934, or any rule or regulation promulgated thereunder applicable to
Holder, or arise out of or are based upon any untrue statement or omission of
Holder in the Subscription Agreement between the Company and Holder, or arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or alleged untrue
statement or omission, or alleged omission was made in such Registration
Statement in reliance upon and in conformity with information furnished by
Holder in writing, expressly for use in connection with such Registration
Statement.


(h)           To the extent permitted by law, the Company will indemnify and
hold harmless Holder, including its officers, directors, employees, agents, and
representatives, against any losses, claims, damages, liabilities, or expenses,
including without limitation attorney's fees and disbursements, to which Holder
may become subject under the Act to the extent that such losses, claims, damages
or liabilities arise out of or are based upon any violation by the Company of
the Act or under the Securities Exchange Act of 1934, or any rule or regulation
promulgated thereunder applicable to the Company, or arise out of or are based
upon any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or arise out of any
violation by the Company of any rule or regulation promulgated under the Act
applicable to the Company and relating to action or inaction required of the
Company in connection with such Registration Statement; provided, however, that
the indemnity agreement contained in this paragraph shall not apply to any loss,
damage or liability to the extent that same arises out of or is based upon an
untrue statement or omission made in connection with such Registration Statement
in reliance upon and in conformity with information furnished in writing
expressly for use in connection with such Registration Statement by Holder.


(i)           Holder undertakes to comply with all applicable laws governing the
distribution of securities in connection with Holder's sale of Common Stock of
the Company acquired pursuant to the exercise of this Warrant, including,
without limitation, Regulation M under the Securities Exchange Act of 1934, and
to notify the Company of any changes in Holder's plan of distribution, including
the determination of the public offering price and any dealer concession or
discount so that the Company can sticker or amend the Registration Statement as
the Company deems appropriate in its sole discretion.
 
8. Legend. Unless the Warrant Shares have been registered under the Securities
Act on Form S-1 or Form S-3, upon exercise of this Warrant and the issuance of
any of the Warrant Shares, all certificates representing such shares shall bear
on the face thereof substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
 
 

--------------------------------------------------------------------------------

 
9. Notices.  All notices required hereunder shall be in writing and shall be
deemed given when sent by facsimile (if delivery confirmation is received),
e-mailed, delivered personally or within two days after mailing when mailed by
certified or registered mail, return receipt requested, to the Company or the
Holder, as the case may be, for whom such notice is intended, if to the Holder,
at the e-mail or mailing address of record of such party as most recently
provided in writing by such party to the other.  The initial addresses of the
parties are set forth below.
 
10. Applicable Law.  This Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Colorado,
without regard to the conflict of laws provisions of such state.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 
WestMountain Gold, Inc.






By: _______________________________
 Gregory Schifrin, Chief Executive Officer


                                                                            120
East Lake Street, Suite #401
                                                                            Sandpoint,
ID 83864
                                                                            E-mail:
gschifrin@terraminingcorp.com


Warrant Holder:                                
Address:




E-mail address:
SS#:
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A to Warrant
 
WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase _________________ (_______) shares of the Common Stock of
WestMountain Gold, Inc., a Colorado corporation (the “Company”), at an exercise
price of One Dollar and 50/100 Cents (USD $1.50) per share, pursuant to the
provisions of Section 1 of the attached Warrant, and hereby makes payment of the
aggregate sum of $__________ in payment therefor.  If the Warrant is not being
exercised in full, the undersigned hereby instructs the Company to issue a
Warrant or Warrants for the unexercised portion of the Warrant and send it to
the undersigned at the address stated below.  The undersigned’s execution of
this form constitutes the undersigned’s agreement to all the terms of the
Warrant and to comply therewith.
 


Signature


Print
Name:                                                                          






Signature, if jointly held


Print
Name:                                                                          


Date:                                                                          


 
 

--------------------------------------------------------------------------------

 
Appendix B to Warrant
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-_____ issued
by WestMountain Gold, Inc., a Colorado corporation, on _________.
 
NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.
 
DATED: _________________
 
ASSIGNOR:




Signature
Print
Name:                                                                          
 




Signature, if jointly held
Print
Name:                                                                          
 
ASSIGNEE:
 
The undersigned agrees to all of the terms of the Warrant and to comply
therewith.
 




Signature
Print
Name:                                                                          






Signature, if jointly held
Print
Name:                                                                          









